EXHIBIT 16.1 May 16, 2013 Securities and Exchange Commission treet NE Washington, DC20549 RE: HPEV, Inc We have read the statements that we understand HPEV, Inc.will include under Item 4.02 of the Form 8-K report it will file regarding the non-reliance of previously issued financial statements. We agree with such statements made regarding our firm. Very truly yours, De Joya Griffith, LLC Certified Public Accountants Corporate Headquarters: De Joya Griffith, LLC 2580 Anthem Village Drive, Henderson, NV 89052 Phone:(702) 563-1600 Fax: (702) 920-8049
